Title: To James Madison from James Bowdoin, 19 December 1804
From: Bowdoin, James
To: Madison, James


Sir
Boston dec. 19th, 1804.
I last Evening, recd. your polite Letter of the 10th. instant, accompanying the President’s Commission to me, as Minister plenipotentiary for the united States, at the Court of his Catholic Majesty: Whilst I feel gratitude to the President for this pub[l]ic mark of his confidence & favour, I am to thank you, Sir, for the polite manner, in which you have acquainted me with the appointment. Although I conceive it my more immeadiate duty to correspond with you upon the subject of the appointment, permit me, Sir, to notice to you, that I have written to the President upon the subject of my Commission; & have since submitted to his consideration thro’ my friend Genl. Dearborn, a proposition, which includes a qualified acceptance of the Appointment.
My Health Sir, has for some time past, been in an unfavourable state, & will not allow of an immeadiate Journey to Washington; and my Physcian has informed me, that I cannot with Safety undertake it, in less than seven or eight weeks from this time: I shd. be extremely sorry to throw any obstacles in the way of public business, especially of that in your department: but I conceive in a mission of the kind, some Latitude must be given, & allowance made for the accommadation of Gentlemen charged therewith, to arrange their private Affairs, & to enable them to meet the Exigencies of a new situation in a foreign country: It happens rather unfortunate, that my health will not permit me immeadiately to proceed to Washington: but perhaps the time will not be wholly lost, if employed in arranging my private affairs, & in collecting some public documents & facts, which may ultimately refer to my Commission. It is certainly my wish, & nothing but utter inability shall prevent me, from paying my Respects to the President & to you Sir in person, as soon as possible; that I may receive from you, the leading motives to the Policy, which shall govern the administration in the line of Conduct to be pursued by the United States to the Court of Madrid: & which will be pointed out in the instructions to the Minister, who will be charged with the mission to that Court: I know not, what will be the nature of the Instructions, which will be committed to my Charge, in case it shall finally devolve upon me, to execute the Commission, with which I am entrusted: what Discussions & Negociations they will involve? whether they will refer to territory, or to Commerce, or to both; or to those disputes, which have arisen between the U. S. & the spanish government, owing to the irregular Proceedings of Spanish Officers, & of Privateers fitted out from Ports & Harbours within the dominions of Spain? I shall be much obliged to you for information upon these points; & whether there will probably be questions of dispute between the united States & the Court of Madrid, to be adjusted under the Commission, with which I may be charged? & if so, what you expect will be the purport of those questions? I have however understood, that the Discussions & arrangements relative to the Territory, & to the boundary lines of Louisiana, have been specially refered to Govr. Munroe, the minister of the U. S at the Court of St. James: and that the Disputes relative to the late Treaty with Spain, have been submitted by the Spanish minister at Madrid to Segñor Don Yrujo to be settled & arranged under your immeadiate direction & Inspection at Washington.
You are sensible Sir, that although I have some acquaintance with the public affairs of this Country, that the business of a foreign minister is a new, & untried subject to me; and will require, for a time at least, your friendly aid & assistance, to make my Path clear & easy; & as particular & explicit, as the nature of the public business will permit.
Suffer me Sir to say to you, upon this first opportunity of corresponding with you, that you shall always find me confidential, and disposed to promote the interest of the United States, & the honour of your department, as far as my feeble abilities will permit, and by every honourable means, to inspire your Confidence, and good opinion. I have the honour to be with the highest consideration & Esteem Sir Your most obedt Servant
James Bowdoin
